Citation Nr: 0428631	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  97-25 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for status post 
contusion of the coccyx.

2.  Entitlement to service connection for schizophrenia, to 
include secondary to status post coccyx concussion. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from February 1976 
to April 1977.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.   The case was certified to the Board by the 
Philadelphia, Pennsylvania RO

The veteran indicated in his substantive appeal that he 
wanted a hearing before a Veterans Law Judge of the Board 
conducted at the RO (a "Travel Board Hearing").  However, 
by a signed submission in July 2002 the veteran withdrew that 
request.  38 C.F.R. § 20.702(d) (2003).

The appealed issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  Under 38 
U.S.C.A. § 5103A (West 2002), VA has an enhanced duty to 
assist a claimant in the development of evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. § 
3.159 (2003).  These laws derive from the Veterans Claims 
Assistance Act (VCAA).  

The veteran was afforded a VCAA letter in October 2001, but 
that letter failed to address the claim of entitlement to an 
increased evaluation for status post contusion of the coccyx.  
Further, while the letter addressed the veteran's claim for 
entitlement to service connection for schizophrenia, it did 
not notify the appellant of the assistance VA would provide 
in developing his claim.  It also did not request that the 
veteran submit all pertinent evidence in his possession.  
Further VCAA notice is therefore required, as is the 
additional development discussed below.  

Regarding the veteran's claim of entitlement to service 
connection for schizophrenia, entitlement to this benefit is 
theorized on both direct and secondary bases.  While the VA 
examiner in a July 1996 examination report and in a September 
1996 addendum diagnosed schizophrenia and addressed the 
question of secondary service connection, the examiner did 
not address the question of direct service connection.  
Service medical records contain no record of treatment for a 
psychiatric disorder, and the veteran had a psychiatric 
screening in April 1977 related to his administrative 
discharge that found him to be without a psychiatric 
disorder.  The service personnel records reflect that the 
veteran received an other-than-honorable discharge based on 
his request for a "Chapter 10" discharge. 

In an August 1990 statement to the Social Security 
Administration (SSA) the veteran reported that he had 
submitted a claim for Social Security Disability benefits in 
1985 but was denied.  Social Security Disability benefits 
were eventually awarded the veteran in an April 1995 decision 
of the SSA Office of Hearings and Appeals.  The claims folder 
does not contain all records relied upon for these SSA 
determinations.  Records of psychiatric assessment or 
treatment shortly after service which may have been obtained 
by SSA would be pertinent to the veteran's claim of 
entitlement to service connection.  Recent SSA records could 
be pertinent to his claim for an increased evaluation for 
status post contusion of the coccyx.  The Court has held that 
where a veteran is in receipt of Social Security disability 
benefits, the medical records underlying that award are 
relevant to issues such as those on appeal here.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  As such, all medical 
records within SSA's possession should be obtained.  

In a December 1984 statement regarding an overpayment of 
education benefits, the veteran made mention of a "Mr. 
Gavigan", whom he identified as his counseling psychologist.  
No effort has been made to contact this psychologist and 
request records of treatment, particularly for treatment 
proximate to the veteran's period of service.  As these 
records may be pertinent to the veteran's service connection 
claim, efforts to secure them must be undertaken.  

Additionally, in a July 1992 request for an increased rating 
for his status post contusion of the coccyx, the veteran 
reported treatment beginning in 1978 at VA medical facilities 
in Washington, DC; Bay Pines, Florida; Waco, Texas; Little 
Rock, Arkansas; Lebanon, Pennsylvania; Wilkes-Barre, 
Pennsylvania; and Harrisburg, Pennsylvania.  The claims 
folder contains no record of VA treatment prior to 1982, and 
there is no indication that VA has attempted to obtain 
earlier VA treatment records from all these facilities.  

Though the claims folder contains a November 1978 claim for 
benefits based on the service-connected coccyx disorder, that 
claim was at first administratively denied based on the 
veteran being discharged under conditions other than 
honorable.  A VA examination addressing orthopedic conditions 
was not afforded the veteran until July 1981.  Efforts should 
be made to obtain all VA treatment records from the above-
listed facilities, including particularly any treatment 
records in the years immediately following his separation 
from service in April 1977.  

The earliest diagnosis of schizophrenia of record is 
contained in a June 1990 VA psychiatric evaluation.  
Nonetheless, the record reflects a long history of 
unsuccessful educational and vocational efforts from service 
to the present, including efforts which exhausted vocational 
rehabilitation benefits without notable progress toward any 
gainful occupation.  These failures may be evidence of 
impairing psychiatric disability from service to the present, 
though consideration of this possibility is not documented in 
the record.  .  
 
Accordingly, this case is REMANED for the following:

1.  The RO should review the claims files 
and ensure that all additional 
development action required by the VCAA, 
and implementing regulations is complete.  
Specifically, the RO should inform the 
veteran that should he provide 
appropriate written authorizations, VA 
will make efforts to obtain any 
additional as-yet-unobtained relevant 
government evidence, such as VA medical 
records, or records from other government 
agencies.  Efforts to secure government 
records must continue until it is 
determined that further efforts would be 
futile.  The RO should inform the veteran 
that VA will also attempt to secure 
private medical records, if he identifies 
such records and the custodians thereof.  
The RO must notify the veteran of any 
identified evidence that could not be 
obtained so that he may attempt to obtain 
that evidence himself.  The RO must also 
notify the veteran that he should submit 
all evidence in his possession that has 
not been previously submitted, in 
furtherance of his claims.  The RO must 
also explain the governing law regarding 
each of the claims on appeal.  The RO 
must then undertake any indicated 
development including based on any 
responses by the veteran.  

2.  The RO must request all service 
personnel records from the veteran's 
period of service, and associate these 
with the claims folder, together with any 
responses received.  

3.  The RO must contact the Social 
Security Administration and request 
copies of all medical records underlying 
current and past benefits determinations, 
including any determination made in or 
around 1985.  Efforts to secure these 
records must continue until it is 
determined that further efforts would be 
futile.  All records received must be 
associated with the claims folder.  

4.  The RO must request all available VA 
treatment records from all indicated VA 
treatment facilities including, in 
particular, all treatment records related 
to residuals of a coccyx concussion, and 
all records proximate to the veteran's 
period of service.  This should include 
all records in or after 1978 from VA 
facilities in Washington, DC; Waco, 
Texas; Little Rock, Arkansas; Wilkes-
Barre, Pennsylvania; and Harrisburg, 
Pennsylvania.  All requests and responses 
received must be documented in the claims 
folder, and efforts to secure these 
records must continue until it is 
determined that further efforts would be 
futile.  All records received must be 
associated with the claims folder.  

5.  The veteran should be requested to 
identify and provide pertinent contact 
information regarding the treating 
psychologist, "Mr. Gavigan", whom he 
identified in a December 1984 statement 
to SSA.  With appropriate authorization, 
the RO should attempt to obtain all 
treatment records from that psychologist.  
The psychologist should state when he 
began treating the veteran, what were the 
earliest psychiatric diagnoses, and what 
knowledge the examiner had of the 
earliest incidence of any psychosis or 
other psychiatric disorder in the 
appellant's case.  

6.  Thereafter, the veteran should be 
afforded an examination by a psychiatrist 
to address the nature and etiology of any 
current psychiatric disorders.  All 
appropriate tests and studies are to be 
conducted.  The claims folders must be 
made available to the examiner for review 
for the examination.  Following a 
thorough review of the claims folders and 
examination of the veteran the examiner 
must opine whether it is at least as 
likely as not that any diagnosed 
psychiatric disorder had its onset during 
the veteran's period of active service 
from February 1976 to April 1977.  If the 
disorder is a psychosis, the examiner 
must address whether the psychosis was 
present to a disabling degree within the 
first year following the veteran's April 
1977 separation from service.  A complete 
rationale must accompany any opinion 
offered.  Opinions must be based on 
independent evidence, and may not be 
based on mere conjecture.  

7.  The veteran should be afforded an 
examination to address the nature and 
extent of any coccyx concussion 
residuals.  All appropriate tests and 
studies are to be conducted.  The claims 
folders must be made available to the 
examiner for review for the examination.  

8.  Thereafter, and following any other 
indicated development, the RO should 
enter a new rating decision and 
readjudicate the issues on appeal.  The 
RO should issue an appropriate notice of 
that action.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




